EXHIBIT 10.2

EXECUTION COPY

INVESTOR RIGHTS AGREEMENT

This INVESTOR RIGHTS AGREEMENT (this “Agreement”), dated as of August 26, 2011,
is made by and among PACIFIC MERCANTILE BANCORP, a California corporation (the
“Company”), and SBAV LP, a Delaware limited partnership (the “Investor”). The
Company and the Investor shall sometimes be referred to herein, collectively, as
the “Parties” and individually as a “Party”.

RECITALS

A. The Company is a bank holding company, registered as such under the BHCA and
is the record and beneficial owner of 100 percent of the issued and outstanding
capital stock of Pacific Mercantile Bank, a California banking corporation (the
“Bank”).

B. Concurrently herewith the Company and the Investor are entering into a
Series B Stock Purchase Agreement (the “Series B SPA”), pursuant to which the
Company will be selling and issuing to the Investor and the Investor will be
purchasing from the Company 75,000 shares of the Company’s Series B Convertible
8.4% Noncumulative Preferred Stock” (the “Series B Preferred Stock” or “Series B
Shares”).

C. Concurrently herewith the Company and the Investor are entering into an
Additional Series B Stock Purchase Agreement (the “Additional Series B Stock
Purchase Agreement”), pursuant to which the Company will be selling and issuing
to the Investor and the Investor will be purchasing from the Company 10,000
Additional Series B Shares (as defined below) in the Secondary Financing (as
defined below).

D. Concurrently herewith the Company is entering into a Common Stock Purchase
Agreement (the “Common Stock Purchase Agreement”) with the Carpenter Funds,
pursuant to which the Company will be selling and issuing to the Carpenter Funds
Common Stock in the Secondary Financing (as defined below).

E. It is a condition precedent to the consummation of the transactions
contemplated by the Series B SPA that the Parties enter into this Agreement.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

Section 1. Definitions. Capitalized terms used but not defined herein shall have
the respective meanings given to such terms in the Series B SPA. The following
terms used herein will have the meanings set forth below or in the section
hereof cross-referenced below, as applicable:

“Acceptance Notice” has the meaning set forth in Section 3(b) hereof.

“Acceptance Period” has the meaning set forth in Section 3(b) hereof.

“Additional Bank Entity First Offer Shares” has the meaning set forth in
Section 4(c) hereof.



--------------------------------------------------------------------------------

“Additional Bank Entity First Offer Share Notice” has the meaning set forth in
Section 4(c) hereof.

“Additional First Offer Shares” has the meaning set forth in Section 3(c)
hereof.

“Additional First Offer Share Notice” has the meaning set forth in Section 3(c)
hereof.

“Additional Series B Shares” means the 118,000 Series B Shares that are
contemplated to be sold and issued pursuant to the Additional Series B Stock
Purchase Agreement, of which 108,000 Series B Shares will be sold to SBAV and
10,000 Series B Shares will be sold to the Carpenter Funds.

“Additional Series B Stock Purchase Agreement” has the meaning set forth in
Recital C to this Agreement.

“Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange Act.

“Agreement” means this Agreement, as the same may be amended, modified or
supplemented hereafter.

“Bank” has the meaning set forth in the Recitals to this Agreement.

“Bank Entity” means the Bank and any direct or indirect significant subsidiary
(as such term is defined in Regulation S-X promulgated under the Securities Act)
of the Bank and any of their respective successors.

“Bank Entity Acceptance Notice” has the meaning set forth in Section 4(b)
hereof.

“Bank Entity Acceptance Period” has the meaning set forth in Section 4(b)
hereof.

“Bank Entity Common Stock Equivalents” means options, warrants, or other rights
or securities which, in accordance with their terms, are exercisable or
convertible into or exchangeable for shares of Bank Entity common stock,
provided that, if any of the foregoing options, warrants or other rights to
purchase or subscribe for such Bank Entity common stock are subject to vesting,
such options, warrants or other rights subject to vesting shall be included in
the definition of “Bank Entity Common Stock Equivalents” only upon and to the
extent that such options, warrants or other rights have vested and are not
subject to forfeiture under any other agreement with such Bank Entity.

“Bank Entity Equity Security” means the common stock of any Bank Entity and any
equity security of any Bank Entity that is convertible into or exchangeable for
common stock of that Bank Entity, including any securities or Bank Entity common
stock equivalents which, in accordance with their terms, are exercisable or
convertible into or exchangeable for shares of common stock of that Bank Entity.

“Bank Entity Equity Security Transaction” means a sale by the Company of a Bank
Entity Equity Security or a sale or issuance by a Bank Entity of a Bank Entity
Equity Security which (i) is consummated prior to the Rights Termination Date
and (ii) is not a Bank Entity Exempt Share Transaction.

“Bank Entity Exempt Share Transaction” has the meaning set forth in Section 4(e)
hereof.

 

2



--------------------------------------------------------------------------------

“Bank Entity First Offer Shares” has the meaning set forth in Section 4(a)
hereof.

“Bank Entity Issuance Notice” has the meaning set forth in Section 4(b) hereof.

“Bank Entity Issuance Notice Date” has the meaning set forth in Section 4(b)
hereof.

“Beneficial Ownership” and “Beneficially Owned” (when used with reference to
shares of Company Equity Security) shall be determined in accordance with Rule
13d-3 under the Exchange Act, provided that an Investor that Beneficially Owns
any Common Stock Equivalents shall be deemed, for purposes of this Agreement, to
Beneficially Own the underlying shares of Common Stock for which any such Common
Stock Equivalents are exercisable or exchangeable. Notwithstanding anything to
the contrary that may be contained herein or in Rule 13d-3 under the Exchange
Act, however, if two or more persons would be deemed, under Rule 13d-3, to share
Beneficial Ownership of any shares of Company Equity Security, the number of
such Company Equity Securities shall be computed without duplication.

“BHCA” means the Bank Holding Company Act of 1956, as amended.

“Board of Directors” means the Board of Directors of the Company or any Bank
Entity, as applicable.

“Carpenter Funds” Carpenter Community Bancfund, L.P. and Carpenter Community
Bancfund-A, L.P.; of which the general partner is Carpenter Fund Manager GP,
LLC.

“Carpenter Investor Rights Agreement” has the meaning set forth in Section 14(a)
hereof.

“Common Stock” and “Common Shares” each means the common stock, no par value, of
the Company.

“Common Stock Equivalents” means options, warrants, or other rights or
securities which, in accordance with their terms, are exercisable or convertible
into or exchangeable for shares of Common Stock, provided that, if any of the
foregoing options, warrants or other rights to purchase or subscribe for such
Common Stock are subject to vesting, such options, warrants or other rights
subject to vesting shall be included in the definition of “Common Stock
Equivalents” only upon and to the extent that such options, warrants or other
rights have vested and are not subject to forfeiture under any other agreement
with the Company.

“Common Stock Purchase Agreement” has the meaning set forth in Recital D to this
Agreement.

“Company” means Pacific Mercantile Bancorp, a California corporation, and any
successor thereto by merger or operation of law.

“Company Equity Security” means Common Stock and any equity security of the
Company that is convertible into or exchangeable for Common Stock, including any
securities or Common Stock Equivalents which, in accordance with their terms,
are exercisable or convertible into or exchangeable for shares of Common Stock.

 

3



--------------------------------------------------------------------------------

“Company Equity Security Transaction” means a sale or issuance by the Company of
a Company Equity Security which (i) is consummated prior to the Rights
Termination Date and (ii) is not an Exempt Share Transaction.

“DFI” means the Commissioner of the Department of Financial Institutions of the
State of California.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission thereunder.

“Exempt Share Transaction” has the meaning set forth in Section 3(e) hereof.

“Fairness Opinion” means a written opinion from a nationally-recognized
investment bank reasonably acceptable to the Investor opining that the Related
Party Transaction is fair from a financial point of view to the Company or the
Bank Entity, as applicable.

“Federal Reserve Board” and “FRB” both mean the Board of Governors of the
Federal Reserve System or the applicable Federal Reserve Bank acting under
delegated authority.

“First Offer Shares” has the meaning set forth in Section 3(a) hereof.

“Governmental Entity” means any foreign, domestic, federal, territorial, state
or local governmental authority, quasi governmental authority, court, government
or self regulatory organization, government commission or tribunal, or any
regulatory or administrative agency, or any political or other subdivision,
department or branch of any of the foregoing.

“Investor” has the meaning set forth in the Preamble to this Agreement.

“Issuance Notice” has the meaning set forth in Section 3(b) hereof.

“Ownership Percentage” means the percentage that results from dividing the
number of outstanding shares of Company Equity Security that are Beneficially
Owned by the Investor, by the number of shares of Common Stock that are
outstanding, on the date of the determination of such percentage, assuming that
(i) the then outstanding shares of all Company Equity Securities have been
converted into shares of Company Common Stock, and (ii) all other Company Equity
Securities that may be acquired on exercise of or pursuant to any other Common
Stock Equivalents (including any held by the Investor) are outstanding.

“Person” or “person” means and includes any natural person, corporation, limited
liability company, limited partnership, general partnership or joint venture,
trust, estate or any unincorporated association.

“Purchased Shares” means Series B Shares purchased pursuant to the Series B SPA
and Additional Series B Shares purchased pursuant to the Additional Series B
Stock Purchase Agreement.

“Registration Rights Agreement” means that certain Registration Rights Agreement
dated of even date herewith by and between the Company and the Investor.

 

4



--------------------------------------------------------------------------------

“Rights Termination Date” for the Investor means the earliest to occur of the
following: (i) a transfer by any holder of Series C Preferred Stock (x) pursuant
to any public offering or public sale of securities of the Company (including,
without limitation, a public offering registered under the Securities Act and a
public sale pursuant to Rule 144 under the Securities Act or any similar rule
then in force), or (y) pursuant to a merger, consolidation or similar
transaction involving the Company if, after such transaction, a Person or group
of Persons (within the meaning of the Exchange Act) in the aggregate would own
beneficially or control more than 50% of the outstanding Voting Securities of
the Company, the surviving corporation in such transaction or the parent thereof
(provided that the transaction has been approved by the Company’s Board of
Directors or a committee thereof), (ii) the date on which the Investor no longer
Beneficially Owns fifty percent (50%) of the Purchased Shares measured assuming
that the Purchased Shares have been converted into shares of Company Common
Stock or (iii) the fourth (4th) anniversary of the date of this Agreement.

“SBAV” means SBAV LP, a Delaware limited partnership, that is an affiliate of
the SBAV Group, Inc., and affiliates thereof.

“SBAV Nominee” means an individual designated in writing by SBAV to serve as a
director of the Company and Bank Entity who satisfies the following
qualifications: (i) is reasonably acceptable to the Company, (ii) meets the then
applicable definition of “independent director” (as defined in NASDAQ
Marketplace Rule 5605(a)(2) and Rule 10A 3 under the Exchange Act (or any
similar requirements that may become applicable hereafter to the Company), to
the extent necessary to enable the Company or the Bank Entity to meet applicable
NASDAQ rules, or any other applicable stock exchange or SEC rules, requiring
Boards of Directors to be comprised of a majority of independent directors and
(iii) satisfies all regulatory requirements to serve as a director of the
Company or Bank Entity. Company acknowledges and agrees that the individuals
previously disclosed to the Company are reasonably acceptable to the Company as
set forth in (i) above.

“Secondary Financing” means the private placement of both the Company Common
Stock contemplated by the Common Stock Purchase Agreement and of the Additional
Series B Shares contemplated by the Additional Series B Stock Purchase
Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.

“Series A Preferred Stock” and “Series A Shares” mean the shares of the
Company’s Series A Convertible 10% Cumulative Preferred Stock.

“Series B Certificate of Determination” means the Certificate of Determination
of the Rights, Preferences, Privileges and Restrictions of the Series B Shares
in the form such Certificate was filed with the California Secretary of State on
August 16, 2011 and as the same may be amended hereafter.

“Series B Closing” means the closing of the sale of the Series B Shares by the
Company to the Investor pursuant to the Series B SPA.

“Series B Preferred Stock” and “Series B Shares” has the meaning set forth in
Recital B to this Agreement.

“Series C Preferred Stock” and “Series C Shares” means the Company’s Series C
8.4% Noncumulative Preferred Stock.

 

5



--------------------------------------------------------------------------------

“Voting Securities” means shares of any class or series of capital stock of the
Company that are then entitled to be voted by the holders thereof (either as a
separate class or series, or together with any other class or series of the
Company’s capital stock) generally in the election of directors of the Company.

Section 2. Reservation for Issuance. The Company (i) will at all times reserve
and keep available, out of its authorized but unissued Common Stock, a
sufficient number of shares of Common Stock for the full conversion of the
Series B Shares that are being or will be issued to the Investor pursuant to the
Series B SPA, and (ii) if there are insufficient authorized and unreserved
shares of Common Stock available for the full conversion of the Additional
Series B Shares that will be issued pursuant to the Secondary Financing then, as
soon as practicable following the closing of the Secondary Financing, the
Company will take all action necessary to increase the Company’s authorized
shares of Common Stock in accordance with the provisions of Section 13.2 of the
Series B Certificate of Determination.

Section 3. Right to Purchase Additional Company Equity Securities.

(a) Right of First Offer. In order to preserve, but not increase, the Investor’s
Ownership Percentage, if the Company proposes to consummate a Company Equity
Security Transaction, then, on the terms and conditions set forth hereinafter in
this Section 3, and subject to the exceptions for Exempt Share Transactions that
are set forth in Section 3(e) below, the Company will offer to sell to the
Investor, for the same purchase price that is to be paid for the shares of
Company Equity Security being sold in such Company Equity Security Transaction
(with non-cash consideration valued at its fair market value), a number of
shares of Company Equity Security (the “First Offer Shares”) that are sufficient
to enable the Investor to maintain its Ownership Percentage immediately after
giving effect to the sale of the actual number of Company Equity Securities that
are to be sold in the Company Equity Security Transaction and the number of
Company Equity Securities that are to be purchased by the Investor pursuant to
this Section 3(a) as a result of such Company Equity Security Transaction.
Notwithstanding the foregoing, however, if and to the extent that any such
purchase of First Offer Shares by or for the account of the Investor would
require the approval of any Governmental Entity, then the Investor shall be
offered such lesser number of those First Offer Shares as is necessary to avoid
a violation of Applicable Law or any applicable government regulation and,
provided that such approvals are obtained within the succeeding sixty (60) days,
then the Investor shall be offered the right to purchase the remainder of such
First Offer Shares which the Investor was entitled to purchase hereunder as a
result of the consummation of such Company Equity Security Transaction.

(b) Exercise of Right of First Offer. The Company shall give written notice (an
“Issuance Notice”) of any proposed Company Equity Security Transaction (as
described in Section 3(a) above) to the Investor not less than twenty
(20) calendar days prior to the expected consummation date of such Company
Equity Security Transaction; provided that no Issuance Notice need be given in
respect of any Exempt Share Transaction (as hereinafter defined). Such Issuance
Notice shall set forth (i) the number of Company Equity Securities that are
proposed to be sold by the Company in such Company Equity Security Transaction,
(ii) the price at which and the other material terms and conditions on which
such Company Equity Securities are proposed to be sold in such Company Equity
Security Transaction and (ii) the number of First Offer Shares that the Investor
will be entitled to purchase pursuant to Section 3(a), assuming the actual sale
of all of the Company Equity Securities proposed to be sold in such Company
Equity Security Transaction. At any time during the 20 calendar day period
following the receipt of such an Issuance Notice (the “Acceptance

 

6



--------------------------------------------------------------------------------

Period”), the Investor shall have the right to elect to purchase all or a
portion of the number of First Offer Shares which the Investor is entitled to
purchase by reason of such Company Equity Security Transaction, at the price
specified in the Issuance Notice, by delivering to the Company, prior to the end
of such 20 calendar day Acceptance Period, a written notice specifying the
number of First Offer Shares which the Investor is electing to purchase (an
“Acceptance Notice”). Subject to the proviso set forth hereinafter in this
Section 3(b) and the provisions of Section 3(c) below, any purchase of First
Offer Shares by the Investor pursuant to this Section 3 shall be consummated
concurrently with the consummation of the sale of shares in the Company Equity
Security Transaction described in the Issuance Notice, at which time the
Investor shall be obligated to pay the purchase price, as set forth in the
Issuance Notice, of the First Offer Shares which the Investor has elected to
purchase; provided, however, that, if governmental or regulatory approvals are
required to be obtained by the Investor to permit it to purchase any of such
First Offer Shares, and such approvals are obtained within sixty (60) days after
the date of the Investor’s Acceptance Notice, then, a second closing shall be
held on the fifth (5th) business day following the receipt of such approvals at
which closing the remaining First Offer Shares will be purchased and paid for by
the Investor.

(c) Change in Number of Shares Sold in a Company Equity Security Transaction.
Notwithstanding anything to the contrary that may be contained elsewhere in this
Section 3, in the event that the total number of shares of Company Equity
Security that are actually sold in any Company Equity Security Transaction with
respect to which the Investor has exercised its Right of First Offer pursuant to
Sections 3(a) and 3(b) above, is less than the number of Company Equity
Securities set forth in the Issuance Notice, then, the number of First Offer
Shares which the Investor may purchase pursuant to this Section 3 by reason of
such Company Equity Security Transaction shall be proportionately reduced, as it
is the purpose of this Section 3 to enable the Investor to preserve, but not
increase, its Ownership Percentage. On the other hand, if the total number of
Common Shares that are actually sold in any Company Equity Security Transaction
with respect to which the Investor has exercised its Right of First Offer, in
full, pursuant to Sections 3(a) and 3(b) above, exceeds the number of Common
Shares being proposed to be sold in a Company Equity Security Transaction, then,
the number of First Offer Shares that the Investor shall be entitled to purchase
shall be proportionately increased for the increase in Company Equity Security
Shares that are sold in such Company Equity Security Transaction (such increase
in the number of First Offer Shares the “Additional First Offer Shares”). In the
event of any such increase, the Company shall provide written notice (an
“Additional First Offer Share Notice”) of the increase to the Investor who had
purchased all of the First Offer Shares set forth in the Issuance Notice sent to
the Investor and the Investor shall have (i) ten (10) days thereafter to elect,
by written notice to the Company, to purchase some or all of such Additional
First Offer Shares and (ii) five business days thereafter to consummate the
purchase of the Additional First Offer Shares it has elected to purchase.

(d) Right to Sell First Offer Shares to Third Parties. If the Investor fails to
exercise in full its right to purchase First Offer Shares pursuant to
Section 3(a) above within the 20-day Acceptance Period, the Company shall be
free, for a period that will end on the later of (i) one hundred eighty
(180) calendar days thereafter, or (ii) the offering termination date (if any)
specified in any offering materials prepared by the Company in connection with
such Company Equity Security Transaction, to offer and sell those of the First
Offer Shares which the Investor failed to purchase hereunder on terms that are
not materially less favorable to the Company than those set forth in the
Issuance Notice (except that the number of Company Equity Securities to be sold
by the Company in such Company Equity Security Transaction may be increased by
the number of First Offer Shares that the Investor failed to purchase).

 

7



--------------------------------------------------------------------------------

(e) Exempt Share Transactions. The foregoing notwithstanding, the Investor’s
rights under Section 3(a) shall not apply to any sales of Company Equity
Securities in any of the following transactions or offerings (each, an “Exempt
Share Transaction” and, collectively, “Exempt Share Transactions”):

(i) shares of Common Stock issued on conversion of the Series A Preferred Stock,
the Series B Preferred Stock or the Series C Preferred Stock;

(ii) shares of Common Stock issued as a dividend or distribution on Series A
Preferred Stock, on Series B Preferred Stock or Series C Preferred Stock;

(iii) shares of Common Stock issued by reason of a dividend, stock split,
split-up or other distribution on shares of Common Stock which does not result
in a change in the Investor’s Ownership Percentage;

(iv) shares of Common Stock issued or issuable pursuant to the exercise,
exchange or conversion of any Common Stock Equivalents, provided that the
exercise prices or conversion prices of such Common Stock Equivalents are not
decreased and the number of Company Equity Securities issuable upon exercise or
conversion of such Common Stock Equivalents are not increased other than in
accordance with the terms of such Common Stock Equivalents; provided further,
that in the case of compensatory Common Stock Equivalents granted or issued to
directors, officers, employees or consultants to the Company, the exercise or
conversion price of such Common Stock Equivalents was equal to or greater than
the closing price of the Common Stock on the date of grant or issuance of such
Common Stock Equivalents;

(v) shares of Common Stock purchased in a common stock rights offering by the
Company to the holders of the Company’s outstanding Common Stock in which the
Investor is entitled to participate (either directly or as holders of Series B
Shares), and the rights to purchase such shares of Common Stock to be
distributed to the Company shareholders in such rights offering;

(vi) the adoption of or the grant or exercise of rights under a Shareholder
Rights Plan (commonly known as a “poison pill”) or the issuance of any shares of
Common Stock or other securities thereunder at an exercise price for the rights
equal to or above the fair market value of the Common Stock at the time of such
issuance;

(vii) shares of Common Stock issued or that may become issuable pursuant to
(A) the acquisition of another Person by the Company, or any subsidiary thereof,
whether by merger or other statutory reorganization, or (B) a purchase by the
Company of all or substantially all of the assets of another Person, (C) the
acquisition of shares or other voting securities of another Person, and (D) a
joint venture or partnership agreement, provided that in each case the issuance
of Common Stock has been or is approved by the Company’s Board of Directors and
provided further that any Company Equity Securities issued or issuable in
connection with any transaction contemplated by this clause (vii) that is either
(1) attributable to capital raising for the Company or its subsidiaries (other
than nominal amounts of capital) or (2) to raise capital for the Company or its
subsidiaries, directly or indirectly, in order to fund any transaction
contemplated by this clause (vii), including, without limitation, securities
issued in one or more related transactions or that result in similar economic
consequences, shall not be deemed to be an Exempt Share Transaction;

 

8



--------------------------------------------------------------------------------

(viii) Additional Series B Shares, shares of Common Stock, or Common Stock
purchase warrants issued pursuant to the Secondary Financing; and

(ix) any other public offering by the Company of shares of Common Stock or
Common Stock Equivalents registered under the Securities Act.

(f) Termination of First Offer Rights. Notwithstanding anything to the contrary
that may be contained in this Section 3 or elsewhere in this Agreement, the
rights of the Investor under this Section 3 shall terminate on the Rights
Termination Date.

Section 4. Right to Purchase Securities of any Bank Entity.

(a) Right of First Offer. If the Company or any Bank Entity proposes to
consummate a Bank Entity Equity Security Transaction, then, on the terms and
conditions set forth hereinafter in this Section 4, and subject to the
exceptions for Bank Entity Exempt Share Transactions that are set forth in
Section 4(e) below, the Bank Entity will offer to sell to the Investor, for the
same purchase price that is to be paid for the shares of the Bank Entity Equity
Security being sold in such Bank Entity Equity Security Transaction (with
non-cash consideration valued at its fair market value), a number of shares of
Bank Entity Equity Security (the “Bank Entity First Offer Shares”) as follows:
the percentage of the shares of Bank Entity Equity Security offered to the
Investor in the Bank Entity Equity Security Transaction shall equal the
Ownership Percentage of the Investor immediately prior to the Bank Entity
Issuance Notice Date (defined below). Notwithstanding the foregoing, however, if
and to the extent that any such purchase of Bank Entity First Offer Shares by or
for the account of the Investor would require the approval of any Governmental
Entity, then the Investor shall be offered such lesser number of those Bank
Entity First Offer Shares as is necessary to avoid a violation of Applicable Law
or any applicable government regulation and, provided that such approvals are
obtained within the succeeding sixty (60) days, then the Investor shall be
offered the right to purchase the remainder of such Bank Entity First Offer
Shares which the Investor was entitled to purchase hereunder as a result of the
consummation of such Bank Entity Equity Security Transaction.

(b) Exercise of Right of First Offer. The Bank Entity shall give written notice
(a “Bank Entity Issuance Notice”) of any proposed Bank Entity Equity Security
Transaction (as described in Section 4(a) above) to the Investor not less than
twenty (20) calendar days prior (the “Bank Entity Issuance Notice Date”) to the
expected consummation date of such Bank Entity Equity Security Transaction;
provided that no Bank Entity Issuance Notice need be given in respect of any
Bank Entity Exempt Share Transaction (as hereinafter defined). Such Bank Entity
Issuance Notice shall set forth (i) the number of Bank Entity Equity Securities
that are proposed to be sold by the Bank Entity in such Bank Entity Equity
Security Transaction, (ii) the price at which and the other material terms and
conditions on which such Bank Entity Equity Securities are proposed to be sold
in such Bank Entity Equity Security Transaction and (ii) the number of Bank
Entity First Offer Shares that the Investor will be entitled to purchase
pursuant to Section 4(a), assuming the actual sale of all of the Bank Entity
Equity Securities proposed to be sold in such Bank Entity Equity Security
Transaction. At any time during the 20 calendar day period following the receipt
of such a Bank Entity Issuance Notice (the “Bank Entity Acceptance Period”), the
Investor shall have the right to elect to purchase all or a portion of the
number of Bank Entity First Offer Shares which the Investor is entitled to
purchase by reason of such Bank Entity Equity Security Transaction, at the price
specified in the Bank Entity Issuance Notice, by delivering to the Bank Entity,
prior to the end of such 20 calendar day Acceptance Period, a written notice
specifying the number of Bank Entity First

 

9



--------------------------------------------------------------------------------

Offer Shares which the Investor is electing to purchase (a “Bank Entity
Acceptance Notice”). Subject to the proviso set forth hereinafter in this
Section 4(b) and the provisions of Section 4(c) below, any purchase of Bank
Entity First Offer Shares by the Investor pursuant to this Section 4 shall be
consummated concurrently with the consummation of the sale of shares in the Bank
Entity Equity Security Transaction described in the Bank Entity Issuance Notice,
at which time the Investor shall be obligated to pay the purchase price, as set
forth in the Bank Entity Issuance Notice, of the Bank Entity First Offer Shares
which the Investor has elected to purchase; provided, however, that, if
governmental or regulatory approvals are required to be obtained by the Investor
to permit it to purchase any of such Bank Entity First Offer Shares, and such
approvals are obtained within sixty (60) days after the date of the Investor’s
Bank Entity Acceptance Notice, then, a second closing shall be held on the fifth
(5th) business day following the receipt of such approvals at which closing the
remaining Bank Entity First Offer Shares will be purchased and paid for by the
Investor.

(c) Change in Number of Shares Sold in a Bank Entity Equity Security
Transaction. Notwithstanding anything to the contrary that may be contained
elsewhere in this Section 4, in the event that the total number of Bank Entity
Equity Securities that are actually sold in any Bank Entity Equity Security
Transaction with respect to which the Investor has exercised its Bank Entity
Right of First Offer pursuant to Sections 4(a) and 4(b) above, is less than the
number of Bank Entity Equity Securities set forth in the Bank Entity Issuance
Notice, then, the number of Bank Entity First Offer Shares which the Investor
may purchase pursuant to this Section 4 by reason of such Bank Entity Equity
Security Transaction shall be proportionately reduced, so that the percentage of
Bank Entity Equity Securities purchased by the Investor in the Bank Entity
Equity Security Transaction shall equal the Investor’s Ownership Percentage on
the Bank Entity Issuance Notice Date. On the other hand, if the total number of
Bank Entity Equity Securities that are actually sold in any Bank Entity Equity
Security Transaction with respect to which the Investor has exercised its Bank
Entity Right of First Offer, in full, pursuant to Sections 4(a) and 4(b) above,
exceeds the number of Bank Entity Equity Securities being proposed to be sold in
a Bank Entity Equity Security Transaction, then, the number of Bank Entity First
Offer Shares that the Investor shall be entitled to purchase shall be
proportionately increased for the increase in the shares of Bank Entity Equity
Securities that are sold in such Bank Entity Equity Security Transaction (such
increase in the number of Bank Entity First Offer Shares the “Additional Bank
Entity First Offer Shares”). In the event of any such increase, the Bank Entity
shall provide written notice (an “Additional Bank Entity First Offer Share
Notice”) of the increase to the Investor if the Investor had purchased all of
the Bank Entity First Offer Shares set forth in the Bank Entity Issuance Notice
sent to the Investor and the Investor shall have (i) ten (10) days thereafter to
elect, by written notice to the Bank Entity, to purchase some or all of such
additional Bank Entity First Offer Shares and (ii) five business days thereafter
to consummate the purchase of the Additional Bank Entity First Offer Shares it
has elected to purchase.

(d) Right to Sell Bank Entity First Offer Shares to Third Parties. If the
Investor fails to exercise in full its right to purchase Bank Entity First Offer
Shares pursuant to Section 4(a) above within the 20-day Acceptance Period, the
Bank Entity shall be free, for a period that will end on the later of (i) one
hundred eighty (180) calendar days thereafter, or (ii) the offering termination
date (if any) specified in any offering materials prepared by the Bank Entity in
connection with such Bank Entity Equity Security Transaction, to offer and sell
those of the Bank Entity First Offer Shares which the Investor failed to
purchase hereunder on terms that are not materially less favorable to the Bank
Entity than those set forth in the Bank Entity Issuance Notice (except that the
number of Bank Entity Equity Securities to be sold by the Bank Entity in such
Bank Entity Equity Security

 

10



--------------------------------------------------------------------------------

Transaction may be increased by the number of Bank Entity First Offer Shares
that the Investor failed to purchase).

(e) Exempt Share Transactions. The foregoing notwithstanding, the Investors’
rights under Section 4(a) shall not apply to any sales of Bank Entity Equity
Securities in any of the following transactions or offerings (each, a “Bank
Entity Exempt Share Transaction” and, collectively, “Bank Entity Exempt Share
Transactions”):

(i) shares of Bank Entity common stock issued by reason of a dividend, stock
split, split-up or other distribution on shares of Bank Entity common stock
which does not result in a change in the ownership percentage of the underlying
security holders;

(ii) shares of Bank Entity common stock issued or issuable pursuant to the
exercise, exchange or conversion of any Bank Entity Common Stock Equivalents,
provided that the exercise prices or conversion prices of such Bank Entity
Common Stock Equivalents are not decreased and the number of Bank Entity Equity
Securities issuable upon exercise or conversion of such Bank Entity Common Stock
Equivalents are not increased other than in accordance with the terms of such
Bank Entity Common Stock Equivalents; provided further, that in the case of
compensatory Bank Entity Common Stock Equivalents granted or issued to
directors, officers, employees or consultants to the Bank Entity, as the case
may be, the exercise or conversion price of such Bank Entity Common Stock
Equivalents was equal to or greater than the fair market value of the common
stock of the Bank Entity on the date of grant or issuance of such Bank Entity
Common Stock Equivalents;

(iii) shares of Bank Entity common stock issued or that may become issuable
pursuant to (A) the acquisition of another Person by the Bank Entity, or any
subsidiary thereof, whether by merger or other statutory reorganization, or
(B) a purchase by the Bank Entity of all or substantially all of the assets of
another Person, (C) the acquisition of shares or other voting securities of
another Person, and (D) a joint venture or partnership agreement, provided that
in each case the issuance of Bank Entity common stock has been or is approved by
the Bank Entity’s Board of Directors, and provided further that any Bank Entity
Equity Securities issued or issuable in connection with any transaction
contemplated by this clause (iii) that is either (1) attributable to capital
raising for the Bank Entity or its subsidiaries (other than nominal amounts of
capital) or (2) to raise capital for the Bank Entity or its subsidiaries,
directly or indirectly, in order to fund any transaction contemplated by this
clause (iii), including, without limitation, securities issued in one or more
related transactions or that result in similar economic consequences, shall not
be deemed to be a Bank Entity Exempt Share Transaction.

(f) Termination of Bank Entity First Offer Rights. Notwithstanding anything to
the contrary that may be contained in this Section 4 or elsewhere in this
Agreement, the rights of the Investor under this Section 4 shall terminate on
the Rights Termination Date.

Section 5. Board Representation; Authorized Board.

(a) On the Series B Closing Date, the Company will appoint one (1) individual,
designated in writing by SBAV, who meets the qualifications to be an SBAV
Nominee (as defined above in Section 1 of this Agreement) to become and serve as
a member of the respective Boards of Directors of the Company and each Bank
Entity effective on the date as of which all approvals or clearances required to
be received from the FRB or the DFI for appointments to the Board of

 

11



--------------------------------------------------------------------------------

Directors have been received until the Company’s next annual shareholders
meeting and until a successor director to such SBAV Nominee is elected and
qualified. Effective upon the appointment to the Board of Directors, the Company
will appoint the SBAV Nominee to serve (at the option of the SBAV Nominee), as a
member of each of the respective committees for which such SBAV Nominee
qualifies of the Boards of Directors of the Company and each Bank Entity. The
respective Boards of Directors of the Company and each Bank Entity shall
nominate such SBAV Nominee, or any person designated by SBAV to serve in the
SBAV Nominee’s place that meets the qualifications to be an SBAV Nominee, for
election to the respective Boards of Directors of the Company and each Bank
Entity for an additional one year term at each meeting of their respective
shareholders at which directors are elected, until such time that SBAV and its
Affiliates (calculated without duplication) cease to Beneficially Own at least
50% of SBAV’s Purchased Shares measured assuming that the Purchased Shares have
been converted into shares of Company Common Stock.

(b) From and after the Series B Closing and for so long as SBAV and its
Affiliates (calculated without duplication) Beneficially Own at least 50% of
SBAV’s Purchased Shares measured assuming that the Purchased Shares have been
converted into shares of Company Common Stock, (i) the Company’s and each Bank
Entity’s Boards of Directors will nominate the SBAV Nominee, or any person
designated by SBAV to serve in his place (provided such person meets the
qualifications to be an SBAV Nominee), for election, and shall recommend to the
Company’s and each Bank Entity’s shareholders that they vote to elect such SBAV
Nominee, to the Company’s and each Bank Entity’s Board of Directors for an
additional one year term at each shareholders meeting at which directors are
elected, to the extent consistent with the Board’s fiduciary duties and subject
to satisfaction of all legal and governance requirements regarding service as a
director and, if required, the reasonable approval of a board nominating
committee (such approval not to be unreasonably withheld or delayed) and (ii) to
the extent consistent with the fiduciary duties of the Company’s and each Bank
Entity’s Boards of Directors, the Company and each Bank Entity shall each use
its commercially reasonable efforts to have the SBAV Nominee elected as a
director by the Company’s and each Bank Entity’s shareholders, including
soliciting proxies and/or written consents for such SBAV Nominee to the same
extent as it does for any of management’s other nominees for election to the
respective Board of Directors.

(c) If the SBAV Nominee ceases to serve as a director of the Company and/or any
Bank Entity, as the case may be, for any reason, the Company shall cause the
vacancy or vacancies created thereby to be filled by an individual designated in
writing by SBAV, subject to the Company’s Board of Directors’ reasonable
approval of the qualifications of such designated individual to be a SBAV
Nominee (as defined above in Section 1 of this Agreement). If an SBAV Nominee is
nominated by the Company for election to the Board of Directors of the Company
or each Bank Entity, but fails to be elected, then subject to the proviso set
forth in Section 5(d) below, the Company or the Bank Entity shall, as soon as
practicable thereafter, increase the size of such Board of Directors and,
following the procedures set forth above in this Section 5, appoint an
individual designated in writing by SBAV who meets the qualification to be a
SBAV Nominee (such individual to be different from the individual who was not
elected) to the Board of Directors of the Company or such Bank Entity (as the
case may be).

(d) If an increase in the size of the Board of Directors is required by
Section 5(c) above, and a corresponding increase to maintain an odd number of
directors is required, then the Company and/or the Bank Entity shall make such
corresponding increase and the respective Board of Directors shall appoint an
individual to fill the vacancy created thereby; provided, however, that no
increase in the size of the Board of Directors of the Company or of each Bank
Entity shall be

 

12



--------------------------------------------------------------------------------

required by Section 5(c) or this Section 5(d) if it would cause the size of the
Company’s Board of Directors or any Bank Entity to exceed the maximum size
permitted under the Company’s or such Bank Entity’s articles of incorporation or
bylaws and, in such event, the Company and/or the Bank Entity, as the case may
be, shall use its respective commercially reasonable efforts to amend its
articles of incorporation or bylaws to increase the number of directorships
necessary to appoint such SBAV Nominee or such additional director (as the case
may be), including, without limitation, submitting a proposal to amend the
articles of incorporation or bylaws to increase the maximum number of authorized
directors to a vote of shareholders at the Company’s next annual meeting of
shareholders

(e) In lieu of designating a nominee for election to the Board of Directors of
the Company or any Bank Entity or until the appointment of the SBAV Nominee to
the Board is effective pursuant to 5(a), SBAV may designate a representative who
the Company and such Bank Entity shall invite to attend all meetings of its
Board of Directors and, (at the option of the SBAV representative), as an
observer of each of the respective committees of the Boards of Directors of the
Company and each Bank Entity for which such SBAV representative qualifies, in a
nonvoting observer capacity and, in this respect, shall give such representative
copies of all notices, minutes, consents, and other materials that it provides
to its directors at the same time and in the same manner as provided to such
directors; provided, however, that neither SBAV nor any of its affiliates is,
and such representative is not an affiliate of, a competitor of the Company or
any Bank Entity, and such representative shall agree, in writing, on terms
reasonably acceptable to the Company and the Bank, to hold in confidence and
trust and to act in a fiduciary manner with respect to all information so
provided or to which such representative will have access while attending any
such Board meetings; and provided, further, that the Company and each Bank
Entity reserves the right to withhold any information and to exclude such
representative from any meeting or portion thereof if access to such information
or attendance at such meeting (i) could adversely affect the attorney-client
privilege between the Company and/or the Bank Entity and its counsel, (ii) could
result in disclosure of trade secrets or create a conflict of interest,
(iii) would give the SBAV representative access to, or could result in the
disclosure to such representative or to SBAV or any of its affiliates, of any
non-public personal customer information or any financial or other records or
data of or in the possession of any Bank Entity pertaining to any customers or
prospective customers of any such Bank Entity, including with respect to any
past, present or future banking transactions between any Bank Entity and any
such customer or prospective customer; or (iv) would give the SBAV
representative access to, or could result in the disclosure to such
representative or his or her affiliates or to SBAV or any of its affiliates, of
or with respect to any communications (written or oral) from or to any federal
or state banking authority or agency that has regulatory jurisdiction over the
Company or any such Bank Entity if the disclosure thereof to the SBAV
representative or to SBAV or any of its affiliates would violate federal or
state laws or government regulations or any order, directive or instruction of
any such bank regulatory authority or agency.

(f) The SBAV Nominee shall receive the same compensation, indemnification,
insurance, advancement of expenses and other similar compensatory rights in
connection with his or her role as a director as the other non-employee members
of the Board of Directors, and the SBAV Nominee shall be entitled to
reimbursement for reasonable out-of-pocket expenses incurred in attending
meetings of the Board of Directors or any committee thereof, to the same extent
as the other non-employee members of the Board of Directors. The Company shall
notify the SBAV Nominee of all regular meetings and special meetings of the
Board of Directors (and each written consent in lieu of a meeting) and of all
regular and special meetings of any committee of the Board of Directors (and
each written consent in lieu of a meeting) to the same extent as other directors
are so

 

13



--------------------------------------------------------------------------------

notified. The Company and the Bank Entity shall provide the SBAV Nominee with
copies of all notices, minutes, consents, documents, information, presentations,
data and other material that it provides to all other members of the Board of
Directors concurrently as such materials are provided to the other members and
shall provide other information as is reasonably requested.

(g) Effective on the date as of which all approvals or clearances required to be
received from the FRB or the DFI for appointments of the SBAV Nominee to the
Board of Directors have been received, the Company will cause one of its
directors to resign from the respective Boards of Directors of the Company and
each Bank Entity to accommodate its obligations arising under this Agreement.

Section 6. Related Party Transactions. The approval of the independent directors
of the Company shall be required for any proposed transaction, or a series of
related transactions, involving more than one million dollars ($1,000,000),
between the Company or a Bank Entity and (i) any director or executive officer
of the Company or any Bank Entity, (ii) any nominee for election as a director
of the Company or a Bank Entity, (iii) any security holder who is known to the
Company to own of record or beneficially more than 5% of any class of the
Company’s voting securities, or (iv) any member of the immediate family of any
of the foregoing persons (each a “Related Party Transaction”); provided, that no
independent director who is not disinterested with respect to the transaction
shall be entitled to vote on the approval of the transaction provided further
that if the value of a Related Party Transaction exceeds five million
($5,000,000), the Company or the Bank Entity must first obtain a Fairness
Opinion. Notwithstanding the foregoing, however, the foregoing requirement shall
not apply to (x) any loan or extension of credit or any other banking
transaction in the ordinary course of any Bank Entity’s business which complies
with applicable banking laws and regulations, or (ii) any transactions entered
into by the Company or any Bank Entity prior to the date hereof.

Section 7. Termination of this Agreement. This Agreement shall terminate on the
Rights Termination Date.

Section 8. Notices. Any notice or other communication under or pertaining to
this Agreement must be in writing and will be deemed given when it is delivered
in person, sent by facsimile or email (with proof of receipt at the facsimile
number or email address to which it is required to be sent), or on the business
day after the day on which it is delivered, with charges prepaid, to a major
nationwide delivery service for overnight delivery, or on the third
(3rd) business day after the day on which it is mailed by first class mail
(postage prepaid) from within the United States, to the following addresses (or
such other address as may be specified after the date of this Agreement by the
party to which the notice or communication is sent):

 

If to the Company:

   With a copy to:

Pacific Mercantile Bancorp

   Stradling Yocca Carlson & Rauth

949 South Coast Drive, Suite 300

   660 Newport Center Drive, Suite 1600

Costa Mesa, California 92626

   Newport Beach, CA 92660

Attn. Raymond E. Dellerba

   Attn: Ben A. Frydman,

Tel: (714) 438-2500

   Tel: (949) 725-4000

Fax: (714) 438-1076

   Fax: (949) 725-4100

 

14



--------------------------------------------------------------------------------

If to the Investor:

   With a copy to:

SBAV LP

   Schulte Roth & Zabel LLP c/o Clinton Group, Inc.    919 Third Avenue 9 West
57th Street, 26th Floor    New York, NY 10022 New York, NY 10019    Attention:
Marc Weingarten Attention:   George Hall    Facsimile: (212) 593-5955

Scott Arnold

  

Daniel Strauss

   Facsimile: (212) 825-0084   

Any party may change its address for notice purposes by giving written notice of
such new address, by one of the means set forth above in this Section 8, which
change of address shall be effective on the tenth day following its deemed
delivery as set forth above in this Section 8.

Section 9. Assignment. The provisions of Section 5 of this Agreement may not be
assigned by the Investor without the prior written consent of the Company, which
consent may be withheld by the Company in its sole discretion, and any purported
assignment shall be null and void in the absence of such consent. The rights
under Sections 3 and 4 of this Agreement may be assigned (but only with all
related obligations) by the Investor to a transferee of Registrable Securities
(as defined in the Registration Rights Agreement of even date herewith), that,
together with its Affiliates, acquires more than 50% of Investor’s Purchased
Shares measured assuming that the Purchased Shares have been converted into
shares of Company Common Stock; provided that (a) prior to such transfer, the
Company is furnished with written notice stating the name and address of such
transferee and identifying the securities with respect to which such rights are
being transferred, and (b) such transferee agrees in writing to be bound by and
subject to the terms and conditions of this Agreement. Subject to the foregoing
restriction on assignment, this Agreement will be binding upon, and will inure
to the benefit of and be enforceable by, the parties hereto and their respective
successors and permitted assigns.

Section 10. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto in respect of the subject matter
contained herein. This Agreement supersedes all prior written and prior or
contemporaneous oral agreements and understandings between the parties with
respect to the subject matter of this Agreement.

Section 11. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles.

Section 12. Severability. If any provision of this Agreement or the application
thereof to any person or circumstances is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to Persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and will in no way be affected, impaired or invalidated
thereby.

Section 13. Waiver. Any party hereto may (a) extend the time for the performance
of any of the obligations or other acts of the other party hereto, (b) waive
compliance by the other party with any of such other party’s obligations or
covenants contained herein; provided, however, that any such extension or waiver
shall be valid only if set forth in an instrument in writing signed by each of
the parties to be bound thereby, but no such extension or waiver and no failure
to insist on strict

 

15



--------------------------------------------------------------------------------

compliance by another party hereto with an obligation or covenant hereunder
shall operate as a waiver of, or estoppel with respect to, any subsequent
failure to comply with the same obligation or covenant or any failure to comply
therewith by the party whose performance was waived.

Section 14. Other Investor Rights Agreements; Amendment.

(a) Other Investor Rights Agreements. The Company is entering into an Investor
Rights Agreement with the Carpenter Funds (the “Carpenter Investor Rights
Agreement”) which grants the Carpenter Funds certain rights similar to the
rights in this Agreement. Investor acknowledges and agrees that the Company may
from time to time with the agreement of the Carpenter Funds, amend any provision
of the Carpenter Investor Rights Agreement without the approval of Investor to
(a) cure any ambiguity therein, (b) correct or supplement any provision
contained therein that may be defective or inconsistent with any other
provisions therein, or (c) shorten any time period thereunder. The Company
hereby agrees that, except as set forth above, without the written consent of
the Investor, it will not agree to (i) amend, alter or supplement the Carpenter
Investor Rights Agreement, (ii) make, directly or indirectly, any other
agreement (including by way of amendment to the Common Stock Purchase Agreement
providing for the incorporation of any provision for the payment of any fees or
other benefits not then-presently described therein), whether written or oral,
with the Carpenter Funds or (iii) give any other rights or benefits to the
Carpenter Funds, in each case, (x) relating to the terms or conditions of the
transactions contemplated by the Series B SPA and the Additional Series B Stock
Purchase Agreement and (y) on terms more favorable, in form or substance, than
those offered to the Investor in this Agreement, the Series B SPA or the
Additional Series B Stock Purchase Agreement. The Company also hereby
acknowledges that it has not entered into any agreement, whether written or oral
(other than the Carpenter Investor Rights Agreement, the Series B SPA, the
Additional Series B Stock Purchase Agreement, the Common Stock Purchase
Agreement and the Registration Rights Agreements) regarding the rights or
benefits of the Carpenter Funds, relating to the terms or conditions of the
transactions contemplated by the Series B SPA, the Additional Series B Stock
Purchase Agreement and the Common Stock Purchase Agreement.

(b) Investor and the Company may from time to time amend any provision of this
Agreement to (a) cure any ambiguity herein, (b) correct or supplement any
provision contained herein that may be defective or inconsistent with any other
provisions herein, or (c) shorten or lengthen any time period hereunder. The
Company and Investor hereby agree that except as set forth above, they will not
amend alter or supplement this Agreement without the written consent of the
Carpenter Funds.

Section 15. Miscellaneous.

(a) Construction. For purposes of this Agreement:

(i) the word “or” will not be exclusive;

(ii) inclusion of items in a list will not be deemed to exclude other terms of
similar import;

(iii) all parties will be considered to have drafted this Agreement together,
with the benefit of counsel, and no provision will be strictly construed against
any Person by reason of having drafted such provision;

 

16



--------------------------------------------------------------------------------

(iv) the word “include” and its correlatives means including without limitation;

(v) terms that imply gender will include all genders;

(vi) defined terms will have their meanings in the plural and singular case;

(vii) the terms “hereof”, “herein”, “hereunder”, “hereto”, “hereafter” and
“hereinafter” and any similar terms shall refer to this Agreement as a whole and
not to the particular section, paragraph or clause where any such term appears
unless the context clearly indicates otherwise;

(viii) unless otherwise expressly indicated, references to Sections and Exhibits
in this Agreement are to the Sections of and Exhibits to this Agreement;

(ix) the Recitals to this Agreement are an integral part of this Agreement and
shall be given full effect in connection with the interpretation and
construction of this Agreement.

(x) the use of “will” as an auxiliary will not be deemed to be a mere prediction
of future occurrences; and

(xi) the headings in this Agreement are for convenience of reference only and
will not limit or otherwise affect the interpretation or application of any of
the terms or provisions of this Agreement.

(b) Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which executed counterparts, and any photocopies,
facsimile copies or pdf copies of which, will be deemed to be an original, but
all of which, when taken together, will constitute one and the same instrument.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed, where applicable by their duly authorized representatives, as of the
date first above written.

 

PACIFIC MERCANTILE BANCORP By:   /s/ Raymond E. Dellerba Name:   Raymond E.
Dellerba Title:   President & CEO SBAV LP By   SBAV GP LLC, its General Partner
By:   /s/ George Hall Name:   George Hall Title:   Managing Member

[Signature page to SBAV Investor Rights Agreement]